Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7 in the reply filed on 04/06/2022 is acknowledged.
Claims 4-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/07/2019.

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, line 8, “starring/mixing” should read “stirring/mixing”.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for measuring the number of microorganisms”, “adding a sample…performing stirring/mixing…”, “for emitting…”, “for detecting…”, “uses two different kinds of excitation…” are interpreted as intended uses of the claimed apparatus and are given patentable weight to the extent which effects the structure of the apparatus.
The limitations of the control means are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “converting…calculating”, it is recommended to recite the “control means” as being “configured to” or “programmed to” perform the disclosed steps.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation is “control means” in claim 1.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“stirring/mixing unit” in claim 1;  and 
“operation unit” in claims 4 and 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant case: the “stirring/mixing unit” is being interpreted as a stirrer bar and equivalents thereof (specification, page 15, second paragraph); the “control means” is interpreted as a CPU and equivalents thereof (specification, page 14, last paragraph); the “operation unit” is interpreted as a liquid crystal touch panel and equivalents thereof (specification, page 22, last paragraph).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the number of microorganisms" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 and 7 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “stirring/mixing unit adding a sample…and performing stirring/mixing” in line 3. It is unclear if the stirring/mixing unit is performing the “adding a sample” or if there is an omitted essential element, wherein such omission amounting to a gap between the elements. See MPEP 2172.01. Claims 2-3 and 7 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “the number of light emissions” in line 12. There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 and 7 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “the control unit” in line 14. There is insufficient antecedent basis for this limitation in the claim. Claims 2-3 and 7 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “kinds” in line 15, which renders the claim indefinite because the word “kinds” extends the scope of the expression so as to render it indefinite (see MPEP 2173.05(b)(III)(E); “kinds” is interpreted as a synonym of “type”). Claims 2-3 and 7 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites “microorganisms” in line 17. Since “microorganisms” is established in line 2 and “phytoplankton” is established in line 16, it is unclear if “microorganisms” of line 17 is the same or different from the previously established microorganisms or phytoplankton. Claims 2-3 and 7 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 3, claim 3 recites “an operation unit” in line 2. Since “operation unit” is established in claim 1, it is unclear if the operation unit of claim 3 is the same or different from the operation unit of claim 1.
Regarding claim 3, claim 3 recites “microorganisms” in line 3. Since “microorganisms” is established in claim 1, it is unclear if “microorganisms” of claim 3 is the same or different from the microorganisms of claim 1.
Regarding claim 3, claim 3 recites “the control unit comprises an operation unit calculating…”. It is unclear if the control unit or the operation unit is “calculating”. 
Regarding claim 3, claim 3 recites “calculating a permissible number of microorganisms N with respect to a ballast water discharge criterion”, which is unclear. How is the “ballast water discharge criterion” related to the “calculating permissible number of microorganisms”?
Regarding claim 7, claim 7 recites “an operation unit” in line 2. Since “operation unit” is established in claim 1, it is unclear if the operation unit of claim 7 is the same or different from the operation unit of claim 1.
Regarding claim 7, claim 7 recites “microorganisms” in line 2. Since “microorganisms” is established in claim 1, it is unclear if “microorganisms” of claim 7 is the same or different from the microorganisms of claim 1.
Regarding claim 7, claim 7 recites “the control unit comprises an operation unit calculating…”. It is unclear if the control unit or the operation unit is “calculating”. 
Regarding claim 7, claim 7 recites “calculating a permissible number of microorganisms N with respect to a ballast water discharge criterion”, which is unclear. How is the “ballast water discharge criterion” related to the “calculating permissible number of microorganisms”?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata et al. (US 20150219548 A1).
Regarding claim 1, Nakata teaches a microorganism testing apparatus (abstract; Fig. 3) for measuring the number of microorganisms in sample solution (note that functional limitations are emphasized with italics hereinafter), the microorganism testing apparatus comprising: 
stirring/mixing unit (7) adding a sample and a fluorescent staining reagent into a batch-type sample container formed of material transmitting light and capable of performing stirring/mixing of the sample solution (abstract teaches mixing means for stirring and mixing the sample solution into which a sample and a fluorescent staining reagent are added); 
an excitation light source (Fig. 3, element 13) provided with light sources (Fig. 3 shows the light source comprises multiple light sources) capable of emitting excitation light to irradiate to an irradiated surface of the sample container continuously while the sample solution is being stirred by the starring/mixing unit (abstract); 
photodetector (19) capable of detecting light of fluorescence emission caused by the excitation light from the excitation light source (abstract); 
control means (Fig. 3, “CPU”) capable of converting the light detected by the photodetector to an electrical signal to detect and count the number of light emissions (paragraph [0081]), and calculating the number of microorganisms included in the sample within the sample container from the number of light emissions (abstract); and
 an operation unit (Fig. 3 interpreted as elements 3 and 4; paragraph [0063] teach an operation section 3 including buttons and a display section 4 formed of a liquid crystal panel) electrically connected to the control unit (Fig. 3); 
wherein the excitation light source is capable of using two different kinds of excitation light sources (Fig. 3), the excitation light sources being a light source emitting light with a wavelength region causing phytoplankton to emit chlorophyll fluorescence and a light source emitting light with a wavelength region causing microorganisms stained by the fluorescent staining reagent to emit fluorescence (Fig. 3 shows two structurally different kinds of excitation light sources; paragraph [0080] teaches the LED light source is capable of emitting light with a wavelength of 450 nm to 490 nm; thus, one of the shown light sources is capable of emitting light with a wavelength region causing phytoplankton to emit chlorophyll fluorescence and the other light source is capable of emitting light with a wavelength region causing microorganisms stained by the fluorescent staining reagent to emit fluorescence since the light sources comprise the wavelength capable of performing the functional limitation; note that a specific wavelength is not claimed; also note that the “wavelength region” can have a broad interpretation of being the same wavelength).
Note that the functional recitations that describe the microorganism testing apparatus, the stirring/mixing unit, the excitation light source and the photodetector are interpreted as an intended use of the claimed apparatus and are given patentable weight to the extent which effects the structure of the claimed apparatus. The prior art structure is capable of performing the intended use (see MPEP 2114).
Note that microorganisms, sample solution, sample, fluorescent staining reagent, batch-type sample container, and phytoplankton are not positively recited structurally and are interpreted as an intended use of the claimed analyzing apparatus.
Note that the limitations of the control means are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus. Should applicant desire additional weight regarding the claimed “converting…calculating”, it is recommended to recite the “control means” as being “configured to” or “programmed to” perform the disclosed steps.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claim 1 above.
Regarding claim 2, Nakata further teaches wherein the excitation light source is arranged such that excitation light emitted therefrom is caused to be incident orthogonally to the irradiated surface of the sample container (Fig. 3 shows the light source 13 orthogonal to a surface of a container 5). Nakata fails to teach a light receiving surface of the photodetector is arranged such that fluorescence emission is received at an angle orthogonal to the excitation light of the excitation light source.
Nakata teaches an embodiment wherein a light receiving means is disposed so as to receive the fluorescent emission at an angle orthogonal to the excitation light from the excitation light source (paragraph [0023]). Nakata teaches that the arrangement of the light receiving means allows the excitation light from the excitation light source to be prevented from directly entering the light receiving means, which significantly clarifies the difference in the amount of light between a background and the fluorescent emissions from the microorganisms, improving detection accuracy for the fluorescent emissions from the microorganisms (paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to provide a light receiving surface of the photodetector is arranged such that fluorescence emission is received at an angle orthogonal to the excitation light of the excitation light source. Doing so would utilize known positioning of photodetectors, as taught by Nakata, which would allow the excitation light from the excitation light source to be prevented from directly entering the light receiving means, which would significantly clarify the difference in the amount of light between a background and the fluorescent emissions from the microorganisms, and thus improve detection accuracy for the fluorescent emissions from the microorganisms.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1 and 2 respectively above, and further in view of Ishii et al. (JP 2010063403 A, see machine translation).
Regarding claim 3, Nakata teaches wherein the control unit comprises an operation unit is capable of calculating a permissible number of microorganisms N with respect to a ballast water discharge criterion (paragraph [0082] teaches a CPU estimating the number of microorganisms with respect to whether or not the number meets a discharge standard) from fluorescent emission by fluorescent staining reagents (paragraph [0079]). Nakata teaches microorganisms of interest are phytoplanktons and zooplanktons, wherein Calcein-AM tends to stain phytoplanktons and whereas the FDA tends to stain zooplanktons (paragraph [0079]). Nakata teaches it is important to regulate ballast water and measure ballast water for microorganisms (paragraphs [0003]-[0005]). However, Nakata fails to teach the control unit comprises an operation unit is capable of calculating the permissible number of microorganisms after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent.
Ishii teaches a method of counting microorganisms (abstract) related to ballast water control (page 2, “background art” section). Ishii teaches the method uses a preferably counts microorganisms such as phytoplankton and zooplankton (page 4, last paragraph). Ishii teaches that phytoplankton contain pigments such as chlorophyll that emits strong autofluorescence and can be used to count phytoplankton separately from zooplankton (page 5, paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Ishii to provide the control unit comprises an operation unit is capable of calculating the permissible number of microorganisms after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent. Doing so would allow for improved analysis and understanding of microorganisms in ballast water by counting different microorganisms such as phytoplankton and zooplankton separately and determine their contributions to the overall microorganism count, as taught by Ishii. 
Regarding claim 7, Nakata teaches wherein the control unit comprises an operation unit is capable of calculating a permissible number of microorganisms N with respect to a ballast water discharge criterion (paragraph [0082] teaches a CPU estimating the number of microorganisms with respect to whether or not the number meets a discharge standard) from fluorescent emission by fluorescent staining reagents (paragraph [0079]). Nakata teaches microorganisms of interest are phytoplanktons and zooplanktons, wherein Calcein-AM tends to stain phytoplanktons and whereas the FDA tends to stain zooplanktons (paragraph [0079]). Nakata teaches it is important to regulate ballast water and measure ballast water for microorganisms (paragraphs [0003]-[0005]). However, Nakata fails to teach the control unit comprises an operation unit is capable of calculating the permissible number of microorganisms after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent.
Ishii teaches a method of counting microorganisms (abstract) related to ballast water control (page 2, “background art” section). Ishii teaches the method uses a preferably counts microorganisms such as phytoplankton and zooplankton (page 4, last paragraph). Ishii teaches that phytoplankton contain pigments such as chlorophyll that emits strong autofluorescence and can be used to count phytoplankton separately from zooplankton (page 5, paragraph 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakata to incorporate the teachings of Ishii to provide the control unit comprises an operation unit is capable of calculating the permissible number of microorganisms after determining each of a microbial population n1 acquired by chlorophyll fluorescence emission, a microbial population n2 acquired by fluorescence emission by the fluorescent staining reagent and a microbial population n3 acquired by both of the chlorophyll fluorescence emission and the fluorescence emission by the fluorescent staining reagent. Doing so would allow for improved analysis and understanding of microorganisms in ballast water by counting different microorganisms such as phytoplankton and zooplankton separately and determine their contributions to the overall microorganism count, as taught by Ishii. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van den Engh (US 4500641A; hereinafter “Engh”) teaches a method of identifying algae in water samples and apparatus for use (column 1, lines 7-9). Engh teaches the invention analyzes plankton samples comprising phytoplankton and zooplankton (column 1, lines 49-53). Engh teaches the apparatus comprises more than one excitation wavelengths, such as wavelengths at 458, 476, 488, 496 and/or 515 nm (column 4, lines 55-65).
	Peperzak et al. (LOUIS PEPERZAK et al., "Flow Cytometric Applicability of Fluorescent Vitality Probes on Phytoplankton," J. Phycol, 2011, pp. 692-702, vol. 47) teaches that phytoplankton exist that are not well detected by Calcein-AM and FDA stains (abstract; table 3).
	Yin et al. (CN 103868901 A, see machine translation) teaches identification of phytoplankton by measuring fluorescence (abstract). Yin teaches a fluorescence measuring device comprising 10 LEDs of different wavelengths (paragraph [0017]). Yin teaches measuring the fluorescence spectrum of chlorophyll (claim 1). 
	Olsen et al. (WO 2016071356 A1) teaches an ballast water analysis system comprising two light sources to measure viable or non-viable microorganisms and other particles (abstract). Olsen teaches the first light source has a wavelength of 435 or 461 for algae and phytoplankton (page 4, lines 17-21), wherein efficiency of the system is greatly improved by using a first light source which has a light emission spectrum that matches the known absorption spectra of algae and phytoplankton (page 4, lines 24-26). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798                
                                                                                                                                                                                        /SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797